Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
All outstanding rejections, except for those maintained below, are withdrawn in light of applicant’s amendment filed on 9/14/2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 9/14/2022.  In particular, claims 1 and 6 have been amended to state that the hydrophobic organic compound is added after polymerization of the polyamide.  Thus, the following action is properly made final.

Claim Rejections - 35 USC § 102/103
Claim 1, 2, 4, 6, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nakada (JP 2008-266448, machine translation).
With respect to claims 1, 2, 4, and 9, Nakada discloses a precipitate preventing agent (i.e., anti-settling agent) comprising a polyamide prepared by reacting 4-40C diamine with 4-40C dicarboxylic acid and a surface active agent (abstract).  Example 3 includes a polyamide derived from a diamine with 4 carbon atoms a dicarboxylic acid having 36 carbon atoms (Haridimer 250) (paragraph 0059).  Haridimer 250 is disclosed by applicant on page 8 of the specification as originally filed as having no freezing point and therefore meets the requirements of claimed hydrophobic organic compound [B].
Nakada discloses that the polyamide is prepared with an excess of dicarboxylic acid (paragraph 0016).  It is the examiner’s position that a portion of excess is the excess dicarboxylic acid of claimed [A], and a second portion is the claimed hydrophobic organic compound [B].  
It is noted that claim1 and 6 are product-by-process claims.  Case law holds that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Because Nakada discloses excess polycarboxylic is used to prepare the polyamide, the unreacted polycarboxylic acid is the same as the claimed polycarboxylic acid added after polymerization.
Alternatively, in the event any differences can be shown for the product of the product-by-process claims, as opposed to the product taught by Nakada, such differences would have been obvious to one of ordinary skill in the art as a routine modification of the product in the absence of a showing of unexpected results.
With respect to claims 6 and 7, Nakada discloses that the anti-settling agent is used in paints (paragraph 0077), wherein a paint is necessarily coated on a substrate to form an article.

Claim Rejections - 35 USC § 103
Claims 3, 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakada (JP 2008-266448, machine translation) in view of Azeyanagi (US 8,809,429).
The discussion with respect to Nakada in paragraph 5 above is incorporated here by reference.
Nakada discloses that the polyamide is prepared with an excess of dicarboxylic acid (paragraph 0016) which would provide for acid groups on the polyamide, however, it fails to disclose the acid value.
Azeyanagi discloses an aqueous pigment anti-settling agent comprising a polyamide obtained by reacting diamine having 2-34 carbon atoms and an excess amount of dicarboxylic acid having 4-36 carbon atoms (abstract) and exemplifies polyamides prepared from Haridimer 250 (same dicarboxylic acid as Nakada) (Table 1, col. 8, lines 9-10).  Azeyanagi discloses that is “desirable” to use a polyamide having acid value of 30-140 (col. 3, lines 10-12).
Given that both Nakada and Azeyanagi are drawn to anti-settling agents comprising a polyamide derived from excess dicarboxylic acid Haridimer 250 and further given that such polyamides desirably have an acid value of 30-140, it would have been obvious to one of ordinary skill in the art to utilize a polyamide having an acid value within the claimed range of 30-130.

Allowable Subject Matter
Claims 5 and 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Nakada does not fairly disclose or suggest having residual monomer (i.e., [B] hydrophobic organic compound) in a weight ratio of [A] to [B] of 95:5 to 60:40.  Applicant has provided a declaration filed on 9/14/2022 with GPC data showing that Example 3 of Nakada exhibits a ratio of [A] to [B] of 96.4 to 3.6.  Nakada also teaches away from using substantially excessive amounts of polycarboxylic acid because it may decrease water resistance of the coating formed from the anti-settling agent composition (paragraph 0046).  
	 
Response to Arguments
Applicant's arguments filed 9/14/2022 have been fully considered but they are not persuasive.    Specifically, Applicant argues that the process step of adding [B] hydrophobic organic compound to [A] polyamide after polymerization of [A] polyamide.
	While adding [B] hydrophobic organic compound to polymerized polyamide [A] results in more [B] hydrophobic organic compound present, adding it after polymerization does not change the structural features of compositions in claims 1 and 6.  Nakada discloses excess polycarboxylic acid and therefore provides for claimed [B] hydrophobic organic compound (which can be the same as the dicarboxylic acid used in polymerizing [A] polyamide).  This is evidenced by applicant’s own declaration (filed on 9/14/2022) which states that there is a significant amount of [B] hydrophobic organic compound (weight ratio of [A] to [B] is 96.4 to 3.6).  While the molecular weight of [A] polyamide can be affected by excessive polycarboxylic acid, such does not appear to affect the ability of Nakada’s composition to behave as an anti-settling agent because residual monomers are permissible.  

Applicant argues that the specification as originally filed provided unexpected results for adding hydrophobic compound [B] to the [A] polymerized polyamide.
	The data has been fully considered, however, it fails to establish unexpected results because the data is not a direct comparison to Nakada.  Case law holds that comparative showings must compare the claimed subject matter with the closest prior art to be effective.  See In re Burckel, 592 F.2d 1175, 1179, 201 USPQ 67, 71 (CCPA 1979).  It is the examiner’s position that adding [B] hydrophobic compound after polymerization of [A] polyamide is not significantly different when residual amounts of excess dicarboxylic acid ([B] hydrophobic compound) remain at the end of polymerization.  There is no probative data in the specification to distinguish Nakada from the instant claims when relatively low amounts of [B] hydrophobic compound are present.  It is noted that the examiner has indicated that claims specifying the weight ratio of [A] to [B] as 95:5 to 60:40 is patentable over Nakada.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VICKEY NERANGIS/Primary Examiner, Art Unit 1763                                                                                                                                                                                                    



vn